SUPREME COURT OF THE STATE OF NEW YORK
                   Appellate Division, Fourth Judicial Department

96
CA 11-00897
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, CARNI, AND MARTOCHE, JJ.


YVONNE HANDEL, PLAINTIFF-APPELLANT,

                     V                                     MEMORANDUM AND ORDER

DENNIS P. HANDEL, DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


ENOS AND ENOS, ROCHESTER (CHRISTOPHER J. ENOS OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

PIRRELLO, MISSAL, PERSONTE & FEDER, ROCHESTER (MICHAEL J. PERSONTE OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Elma A.
Bellini, J.), entered March 17, 2011. The order treated plaintiff’s
motion for leave to renew her prior motion as a motion to vacate the
order denying that prior motion and denied the motion to vacate.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Handel v Handel ([appeal No. 1] ___ AD3d
___ [Feb. 17, 2012]).




Entered:   February 17, 2012                            Frances E. Cafarell
                                                        Clerk of the Court